Citation Nr: 0021649	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  99-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for talipes cavovarus of 
the left great toe.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel



INTRODUCTION

The veteran had active duty for training from March 1965 to 
July 1965, and active service from November 1965 to July 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDING OF FACT

The claim of entitlement to service connection for talipes 
cavovarus of the left great toe is not supported by 
cognizable evidence showing that the claim is plausible or 
capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for talipes 
cavovarus of the left great toe is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On enlistment examination in November 1965 it was noted that 
an excess bone was removed from the left great toe when the 
veteran was four.  Three days later, the veteran was seen 
complaining of pain in the left foot when walking.  




In April 1966 the veteran was seen for left toe pain when 
walking, reporting that it was progressively becoming more 
severe.  It was noted that he had been born with two bones in 
the left great toe and that he had one of them surgically 
removed at the age of four.  The provisional diagnosis was a 
congenital "duplication" bone of the first phalanx with 
post-surgical pain.  

In May 1966 the veteran was seen with what was described as a 
congenital deformity of the left great toe with pain.  It was 
noted that he had been born with a congenital deformity of 
the left great toe and had an operation at age four to repair 
it.  Examination revealed a scar on the left toe as well as 
medial instability of the interphalangeal joint.  The 
provisional diagnosis was a congenital deformity of the left 
great toe.  

On examination in June 1966 the veteran reported pain in the 
left foot aggravated by weightbearing.  He also reported that 
he would get cramps and pain in the front of the leg when 
walking long distances.  Examination revealed the left calf 
to be a half inch smaller in circumference than the right.  
The left foot was one inch shorter than the right with a mild 
cavovarus deformity.  The impression was talipes cavovarus of 
the left foot with associated congenital hallux varus, 
existed prior to enlistment (EPTE).  

The Medical Board subsequently noted in June 1966 that the 
veteran had a history of a deformity of the left great toe 
that was operated on at the age of four.  The Medical Board 
concluded that the veteran was unfit for further service by 
reason of a talipes cavovarus deformity of the left great 
toe, and it was found that this deformity existed prior to 
enlistment.  The Medical Board further concluded that the 
deformity was neither incurred nor aggravated by a period of 
active military service.  It was indicated that the 
impairment would be permanent.  

There are no post-service medical records on file.  

In July 1999 a videoconference hearing before the Board was 
conducted.  The veteran contended that he aggravated a pre-
existing left foot condition while in boot camp.  Transcript, 
pp. 3-8.  He reported that he was born with an extra bone in 
his left large toe and that it was surgically removed.  Tr., 
p. 8.  The veteran reported that he did not have any problems 
with his left foot prior to entering the service.  Tr., p. 7.  
He denied post-service VA treatment for his left foot 
disability.  Tr., p. 6.  He reported that the only post-
service treatment he received was from his family doctor 
within the first year of his discharge from military service.  
Tr., p. 9.  The veteran denied experiencing any symptoms in 
his left toe while engaged in his current employment.  Tr., 
p. 10.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

Evidence submitted in support of the claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, except when the evidentiary assertion (other 
than in a government record) is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion.  Hensley v. West, No. 99-7029 (Fed. 
Cir. May 12, 2000).  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (1999).  

Generally, a preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service.  Unless there is 
a specific finding that the increase in disability is due to 
the natural progress of the disease; however, aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153 (West 1991); 38 C.F.R. § 3.306 (1999).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999).

Congenital or developmental defects and personality disorders 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c) (1998).  The VA 
General Counsel has held that service connection may not be 
granted for a congenital or developmental defect, although 
service connection may be granted for a disability which is 
shown by the evidence to have resulted from a defect which 
was subject to a superimposed disease or injury during 
service.  See VAOPGCPREC 82-90; see also 38 C.F.R. § 3.306.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  


Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to service connection for 
talipes cavovarus of the left great toe must be denied as not 
well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed 
inservice injury or disease and a current disability.  See 
Caluza, supra.

The Board first notes that there is clear and unmistakable 
evidence that the veteran's talipes cavovarus deformity of 
the left great toe preexisted his military service.  The 
presence of a left toe deformity since childhood was noted on 
enlistment examination in November 1965, and the Medical 
Board concluded in June 1966 that talipes cavovarus deformity 
of the left toe had existed prior to enlistment.  The veteran 
himself testified that he was born with his foot condition.  
Tr., p. 8.  This demonstrates that the veteran's left toe 
talipes cavovarus deformity existed prior to service.  
38 C.F.R. § 3.304(b).  

Service medical records indicate that the diagnosis of a 
talipes cavovarus deformity was often referred to as a 
congenital deformity of the left toe.  

As was stated above, congenital deformities are not 
considered to be a disease or injury within the meaning of 
applicable legislation and are therefore not subject to 
direct service connection.  38 C.F.R. § 3.303(c) (1999); 
VAOPGCPREC 82-90.  

However, service connection may be granted for a disability 
which is shown by the evidence to have resulted from a 
congenital defect which was subject to a superimposed disease 
or injury during service.  VAOPGCPREC 82-90; see also 
38 C.F.R. § 3.306.  



In the instant case, service medical records document 
complaints of progressively increasing pain in the left great 
toe.  However, there is no competent evidence that the 
veteran's left great toe talipes cavovarus deformity was 
subject to a superimposed injury or disease during service.  
There is no competent evidence indicating that it was 
aggravated by a superimposed injury, resulting in another 
disability.  In fact, the only competent evidence on file is 
against the claim.  The Medical Board specifically concluded 
that the veteran's talipes cavovarus deformity of the left 
great toe existed prior to service entry and that it was not 
aggravated by service.  

With this in mind, the Board further notes that there are no 
post-service medical records of a current disability which is 
shown by the evidence to have resulted from the left great 
toe congenital defect which was subject to a superimposed 
disease or injury during service.  In fact, there are no 
post-service medical records on file of any current left toe 
disability.  

Because the veteran has failed to provide competent evidence 
of a current disability resulting from his congenital, 
talipes cavovarus deformity of the left great toe that was 
subject to an in-service, superimposed disease or injury, the 
Board finds that his claim of entitlement to service 
connection for talipes cavovarus of the left great toe must 
be denied as not well grounded.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992);  Monroe v. Brown, 4 Vet. 
App. 513; 38 C.F.R. § 3.306(c); VAOPGCPREC 82-90.  

The veteran's own opinions and statements will not suffice to 
well-ground his claim.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a current disability resulting from an injury or 
disease that superimposed itself on his talipes cavovarus in 
service.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).

The Board further finds that the veteran has not indicated 
the existence of any evidence that has not already been 
requested and/or obtained that would well ground his claim.  
38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

In this regard, the veteran testified to receiving treatment 
from his family doctor on his left toe one year following his 
discharge from service.  Tr., pp. 6 and 9.  However, he made 
no indication that such evidence would well-ground his claim.  
He made no indication that the physician treated him for a 
disability other than his congenital left toe defect, and has 
indicated no subsequent treatment of the left toe.  

Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for talipes cavovarus of 
the left great toe is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 
8 Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the Board considered and denied the veteran's claim 
on a ground somewhat different from that of the RO, the 
veteran has not been prejudiced by the decision.  In 
apparently presuming that the talipes cavovarus deformity was 
a disability that could be service-connected, the RO accorded 
the veteran greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

As the veteran's claim for service connection of talipes 
cavovarus of the left great toe is not well grounded, the 
doctrine of reasonable doubt has no application to his claim.  


ORDER

The veteran, not having submitted a well grounded claim of 
entitlement to service connection for talipes cavovarus of 
the left great toe, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

